Title: From James Madison to William C. C. Claiborne, 11 March 1803 (Abstract)
From: Madison, James
To: Claiborne, William C. C.


11 March 1803, Department of State. “In addition to the despatches from the Spanish Minister here to the Government and the Intendant at New Orleans which you will herewith receive, I am requested by Mr. Pichon, the French Charge d’Affaires to forward a letter to the Governor of that place on the same subject. With his approbation it is left under a flying seal, that, you may have an opportunity of seeing its contents. You will be so good as to pay the same attention to it as to the letters from the Marquis d’Yrujo, by conveying it in the most expeditious manner to the care of our Consul or Vice Consul at New Orleans.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See Pichon to JM, 11 Mar. 1803, and n. 1.


